Citation Nr: 0807454	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  99-20 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964 and had additional service in the Arizona Army 
National Guard.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran claims service connection for PTSD secondary to 
in-service stressors.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  38 C.F.R. § 3.304(f) (2007). 

The veteran alleges an in-service stressor of removing dead 
bodies from the Pacific Ocean after a tidal wave struck the 
island of Maui in 1961.  Personnel records document the 
veteran's participation in field exercises in Hawaii in June 
1961, August 1961 and October 1961 but do not describe the 
nature of the exercises.

In March 2005, the Board remanded this claim for additional 
development regarding the veteran's claimed stressors.  The 
March 2005 remand instructed the AMC/ RO to contact the 
Office of the Commandant of the Marine Corps to request any 
available information that would verify the veteran's alleged 
stressors and to request copies of personnel records showing 
service dates, duties and units of assignment. 

Pursuant to the remand, in November 2006, the AMC contacted 
the Marine Corps History Division and requested records that 
would verify that the veteran's unit or any Marine detachment 
was assigned to the task of removing bodies from the Pacific 
Ocean in 1960 or 1961 after a tidal wave on the island of 
Maui.

In a November 2006 letter, the Archives and Special 
Collections Branch of the Marine Corps Library notified the 
AMC that it held no command chronology prior to 1965 and 
advised the AMC to contact the National Archives and Records 
Administration (NARA).  There is no indication in the claims 
file that the records were requested from NARA.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Archives and 
Records Administration to request any 
available records which would indicate 
that the veteran's unit was assigned to 
remove bodies from the Pacific Ocean after 
a tidal wave struck the island of Maui.  
Efforts to obtain the records should be 
carefully documented.  If a negative 
response is received, it should be clearly 
noted in the claims folder.  

2.  If verification of the veteran's 
claimed stressor is obtained, the veteran 
should be scheduled for a VA examination 
to ascertain whether the veteran has a 
current diagnosis of PTSD based on any 
verified stressor.  The RO should provide 
the examiner with a summary of any 
verified stressor, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in- 
service stressor resulted in PTSD.  If 
PTSD is diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that there is a 
relationship between PTSD and the verified 
in-service stressor.  The claims file must 
be made available to the examiner for 
review in conjunction with any 
examination. The examiner should provide 
an opinion with a complete rationale for 
all findings and conclusions.

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



